Citation Nr: 1404164	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Review of the claims file reveals that a June 2013 rating decision granted service connection for PTSD and assigned an initial rating of 50 percent, effective July 27, 2009.  The Veteran was notified of this decision.  Subsequently, in statements dated August 2013 and September 2013, both the Veteran and his representative disagreed with the 50 percent initial rating assigned for PTSD, thus entering a notice of disagreement with the initial PTSD rating of 50 percent.  (In expressing such disagreement, the Board notes the use of the term clearly and unmistakably erroneous; however, as the initial rating decision is the one on appeal, and there is no prior final decision assigning a rating for PTSD, clear and unmistakable error is a legal impossibility so has not been raised.)  Given that the August 2013 and September 2013 statements were submitted within one year of the June 2013 rating decision, the Veteran has submitted a notice of disagreement with the June 2013 rating decision assignment of initial rating for the PTSD.  Under these circumstances, a Statement of the Case on the issue of initial rating for PTSD (in excess of 50 percent0 should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id. 

Further, as any decision with respect to the appeal for a higher initial rating for the service-connected PTSD disability may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the initial rating for PTSD issue.  Thus, adjudication of the TDIU claim is deferred until adjudication of the initial rating for PTSD appeal.

Finally, the last VA treatment record is dated June 5, 2013 from the Mountain Home VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Mountain Home VAMC from June 6, 2013 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Furnish a Statement of the Case as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  Only if the Veteran perfects an appeal as to this matter should it be certified and returned to the Board for the purpose of appellate review. 

3.  After completing all indicated development, readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


